
	

113 S2473 IS: Wireless Innovation Act of 2014
U.S. Senate
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2473
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2014
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To reallocate Federal Government-held spectrum for commercial use, to promote wireless innovation
			 and enhance wireless communications, and for other purposes.
	
	
		1.Short title; table of contents(a)In generalThis Act may be cited as the
		  Wireless Innovation Act of 2014.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Findings; statement of policy.
					Sec. 3. Definitions.
					Sec. 4. Reallocation of Federal Government spectrum.
					Sec. 5. Spectrum pipeline.
					Sec. 6. Reallocation incentive.
					Sec. 7. Expediting routine secondary market transactions.
					Sec. 8. Analysis of spectrum requirements.
					Sec. 9.  Federal spectrum transparency and value.
				2.Findings; statement of policy(a)FindingsCongress finds the following:(1)The United States is the global leader in wireless communications and broadband technologies, both
			 of which are vital parts of daily life in the United States, key
			 components of the national infrastructure of the United States, and a
			 significant driver of the United States economy.(2)Wireless communications and broadband services have become critical for individuals to improve
			 their economic well-being, businesses to compete in the 21st century,
			 first responders to protect individuals in emergencies, and Federal
			 agencies to service their missions, such as national defense.(3)Because of the proliferation of broadband connected wireless devices and consumer applications, the
			 volume of data traffic traveling over wireless networks has been growing
			 substantially, and with the pace of innovation accelerating, the demand
			 for wireless data services will continue to increase exponentially.(4)The Council of Economic Advisors has concluded that the only feasible way to realize the full
			 potential of wireless broadband is to make new spectrum
			 available for wireless services, and considerable spectrum is underused or
			 used in less economically valuable ways, and could be
			 repurposed and reallocated for wireless broadband use.(5)If the United States does not make more spectrum available, scarcity of spectrum could lead to
			 higher prices for wireless services, poor service quality, the inability
			 of the United States to compete internationally, constrained mobile
			 broadband growth, and ultimately, a drag on innovation and individual
			 economic mobility.(6)The National Broadband Plan, created by the Federal Communications Commission, set a goal of making
			 500 megahertz of spectrum newly available for commercial mobile broadband
			 use by 2020, including making 300 megahertz between 225 megahertz and 3.7
			 gigahertz newly available for
			 mobile use within 5 years, and stated that reallocating this spectrum
			 where possible
			 for mobile broadband use should be a priority.(7)Reallocating and auctioning spectrum produces multiple benefits. A Federal licensee can upgrade to
			 comparable or superior communications technology, an auction raises money
			 for the United States Treasury, and taxpayers benefit from increased
			 access to, and better use of, spectrum.(8)In addition to reallocating spectrum, the United States should pursue a comprehensive approach to
			 spectrum policy that includes expanding the capacity of wireless networks,
			 promoting secondary spectrum markets, expanding unlicensed networks and
			 Wi-Fi systems, and increasing efficiency and transparency among Federal
			 users.(9)The Federal Government, as the largest user of spectrum, must also promote the efficient use of
			 spectrum resources, and the National Telecommunications and Information
			 Administration must ensure that Federal agencies use this valuable public
			 resource in the most efficient and effective manner possible.(10)The National Broadband Plan states that Federal spectrum users can be more efficient with the
			 airwaves allocated to them by the National Telecommunications and
			 Information Administration, especially as wireless needs and technology
			 evolve over time.(b)PurposeThe purpose of this Act is—(1)to pursue comprehensive solutions to expand mobile broadband and utilize wireless services and
			 technologies to create jobs, grow the economy, and improve individual
			 economic mobility; and(2)to ensure that the Federal Government—(A)utilizes its spectrum in the most efficient and effective way; and(B)repurposes spectrum for commercial use wherever possible.3.DefinitionsIn this Act:(1)CommissionThe term Commission means the Federal Communications Commission.(2)NISTThe term NIST means the National Institute of Standards and Technology.(3)NTIAThe term NTIA means the National Telecommunications and Information Administration.4.Reallocation of Federal Government spectrumSection 113 of the National Telecommunications and Information Administration Organization Act (47
			 U.S.C. 923) is amended by adding at the end the following:(m)Further reallocation report(1)Report required(A)In generalNot later than 1 year after the date of enactment of this  subsection, the Secretary shall prepare
			 and
			 submit to the President and Congress a report (referred to in this
			 subsection as the reallocation report) that identifies and
			 recommends for reallocation bands of frequencies—(i)that, in the aggregate,
			 span not less than 200 megahertz;(ii)that are located below 5 gigahertz;(iii)that are not covered by the proceeding of the Commission in GN Docket No. 12–354;(iv)that, as of the date of submission of the reallocation report, are allocated on an exclusive or
			 primary basis for Federal Government use;(v)from which Federal Government stations may be relocated pursuant to subsection (g) or for which
			 Federal Government stations may be replaced by commercially available
			 substitutes;(vi)that, as of the date of submission of the reallocation report or at any time during the 10-year
			 period beginning on that date, may feasibly be made available for the uses
			 described in subparagraph (B);(vii)the transfer of which from, or the sharing of which with, Federal Government use will not result in
			 costs to the Federal Government, or losses of services or benefits to the
			 public, that are excessive in relation to the benefits to the public that
			 may be provided by non-Federal licensees; and(viii)that are most likely to have the greatest potential economic benefit to the United States if
			 reallocated and licensed for non-Federal use.(B)Allocation of spectrumOf the spectrum described in subparagraph (A)—(i)140 megahertz shall—(I)be allocated for commercial mobile use on an exclusive, licensed basis; and(II)be located below 3.7 gigahertz;(ii)not more than 20 megahertz may be allocated for unlicensed use if—(I)such use protects licensed services
			 from harmful	interference; and(II)the spectrum allocated for such use is located—(aa)in guard bands below 3.7 gigahertz—(AA)that are no larger than 					technically necessary to prevent
			 harmful interference between licensed
			 services outside the guard bands; and(BB)the unlicensed use of which does not cause harmful interference to
			 licensed services; or(bb)between 3.7 gigahertz and 5 gigahertz; and(iii)not more than 40 megahertz may be shared with Federal Government	stations
			 if—(I)the President limits the assignment of the Federal Government stations so that the use of the
			 spectrum by those stations is restricted by geographic area, by time, or
			 by
			 other means so as to guarantee that the continued use by those stations is
			 substantially less than the use made by non-Federal
			 stations; and(II)the operational sharing authorized under this clause is subject to—(aa)interference regulations prescribed by the Commission under section 305(a) of the 1934 Act;(bb)coordination procedures that the Commission and the Secretary shall
			 jointly establish and implement to ensure against harmful interference;
			 and(cc)the sharing arrangements in a transition plan applicable to the spectrum that the Technical Panel
			 finds sufficient under subsection (h)(4).(C)Relocation of Federal Government stations; costsThe Secretary shall include in the reallocation report—(i)recommendations for spectrum bands to which Federal Government stations may be relocated; and(ii)the costs, as determined by the Secretary in consultation with the Office of Management and Budget,
			 of the relocation described in clause (i).(2)Direct discussions(A)In generalThe Secretary shall consult with the Federal Government users of the spectrum and work through
			 established processes of the NTIA to encourage and provide opportunity for
			 direct discussions among commercial
			 representatives and Federal Government users of the spectrum to aid the
			 Secretary in determining which frequencies to recommend for reallocation
			 under this subsection.(B)NoticeThe Secretary shall provide notice to the public and the Commission of any discussion held under
			 subparagraph (A), including the name of each business or other person
			 represented in the discussion.(C)Representative of commissionA representative of the Commission (and of the Secretary, at the election of the Secretary) may
			 attend any discussion held under subparagraph (A).(D)Opportunity for commentBefore the Secretary submits the reallocation report, the Secretary shall provide
			 the public and the Commission with an opportunity to comment on the
			 results of any discussion held under subparagraph (A).(3)Timetable for withdrawal or limitation of assignments(A)Recommended deadlinesThe Secretary shall include in the reallocation report a timetable that recommends
			 effective dates by which the President shall—(i)withdraw the assignment to Federal Government stations of the frequencies specified in the
			 reallocation report (other than the frequencies identified under paragraph
			 (1)(B)(iii)); and(ii)in the case of the spectrum identified under paragraph (1)(B)(iii), limit the assignment of that
			 spectrum to Federal Government stations as required under subclause (I) of
			 that paragraph.(B)Absolute deadlines(i)In generalNotwithstanding the effective dates recommended by the Secretary under subparagraph (A), not later
			 than the date described in clause (ii) of this subparagraph, the
			 President shall—(I)withdraw the assignment to Federal Government stations of the frequencies specified in the
			 reallocation report (other than the frequencies identified under paragraph
			 (1)(B)(iii)); and(II)in the case of the spectrum identified under paragraph (1)(B)(iii), limit the assignment to Federal
			 Government stations as required under subclause (I) of that paragraph.(ii)DateThe date described in this clause is the earlier of—(I)the date that is 3 years after the beginning of the auction of the frequencies specified in the
			 reallocation report pursuant to section
			 309(j)(15)(C)(vii) of the 1934 Act; or(II)the date as of which—(aa)each Federal Government station has been relocated from the frequencies specified in the
			 reallocation report (other than the frequencies identified under paragraph
			 (1)(B)(iii)); and(bb)the assignment of the frequencies identified under paragraph (1)(B)(iii) to each Federal Government
			 station has been limited as required under subclause (I) of that
			 paragraph.(4)Department of Defense stationsSection 1062(b) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65;
			 113 Stat. 768) shall apply to the relocation of stations operated by the
			 Department of Defense in the spectrum described in paragraph (1)(A) of
			 this subsection..5.Spectrum pipeline(a)DeadlineSection 309(j)(15)(C) of the Communications Act of 1934 (47 U.S.C. 309(j)(15)(C)) is amended by
			 adding at the end the following:(vii)Deadlines for the auction of frequency bands under the Wireless Innovation Act of 2014The Commission shall conduct an auction of—(I)80 megahertz of the spectrum recommended for reallocation in the reallocation report under section
			 113(m) of
			 the National Telecommunications and Information Administration
			 Organization Act not later than December 31, 2018;(II)an additional 60 megahertz of the spectrum recommended for reallocation in the reallocation report
			 described in
			 subclause (I) not later than 18 months after the completion of the auction
			 required under subclause (I); and(III)an additional  40 megahertz of the spectrum recommended for reallocation in the reallocation report
			 described in
			 subclause (I) not
			 later than 18 months after the completion of the auction required under
			 subclause (II)..(b)RegulationsNot later than 6 months before the Commission commences each auction required under section
			 309(j)(15)(C)(vii) of the Communications Act of 1934, as added by
			 subsection (a), the Commission shall promulgate regulations necessary to
			 conduct the auction.(c)Technical and conforming amendmentSection 6401(b)(2) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C.
			 1451(b)(2)) is amended—(1)by striking subparagraph (C); and(2)by redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively.6.Reallocation incentive(a)DefinitionsIn this section—(1)the term Director means the Director of the Office of Management and Budget; and(2)the term Federal entity has the meaning given the term in section 113(l) of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 923(l)).(b)Deposit of proceedsNotwithstanding section 309(j)(8)(D) of the Communications Act of 1934 (47 U.S.C. 309(j)(8)(D)),
			 if the first auction of any eligible frequencies
			 described in section 113(g)(2) of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 923(g)(2)) that
			 takes place after the date of enactment of this Act meets the requirements
			 established under section 309(j)(16) of the Communications Act of 1934 (47
			 U.S.C. 309(j)(16)), an amount equal to 1 percent of the proceeds
			 attributable to the auction  shall be
			 deposited in the Spectrum Relocation Fund established under section 118 of
			 the National Telecommunications and Information Administration
			 Organization Act (47 U.S.C. 928) for use in accordance with subsection (c)
			 of this section.(c)Payments for advance planning and enhanced spectrum efficiency(1)In generalThe Director, in consultation with the NTIA, may use the
			 amount made available under subsection (b) to make payments to any Federal
			 entity—(A)to conduct research and development, and operational, technical, cost, and schedule-feasibility
			 analyses, regarding the potential
			 future reallocation of additional spectrum from Federal use to exclusive
			 non-Federal use or to shared use; and(B)to develop and incorporate spectrum efficiency guidelines and spectrally efficient advanced or
			 unique technology or techniques into the budget and
			 procurement
			 processes of the Federal entity to facilitate the  design and procurement
			 of Federal
			 spectrum-dependent systems  that  increase  flexibility through means such
			 as multiple-band tuning capabilities and the use of commercial systems as
			 appropriate, including through public-private partnerships.(2)Conditions(A)Use of payment to estimate costsA Federal entity that receives a payment  under subparagraph (A) of 
			 paragraph (1)	to conduct the analyses described in that paragraph shall
			 use the
			 payment to estimate the costs specified in clauses (i) through (v) of
			 section 113(g)(3)(A) of the
			 National Telecommunications and Information Administration Organization
			 Act (47 U.S.C. 923(g)(3)(A)) with respect to frequencies identified by the
			 Federal
			 entity for potential reallocation.(B)Relocation or sharing costsThe Director may not make a  payment under paragraph (1) if the amount made available under
			 subsection (b) is otherwise necessary to
			 cover relocation or sharing costs (as defined in section 113(g)(3)) of the
			 National Telecommunications and Information Administration Organization
			 Act (47 U.S.C. 923(g)(3))).(C)Notification requiredThe Director may not make a  payment under paragraph (1) until 30 days after the date as of which
			 the Director has notified the Committee on Commerce,
			 Science, and Transportation
			 of the Senate	and the Committee on Energy and Commerce of the House of
			 Representatives of the intent of the Director to make the payment.(D)Emission levelsA Federal entity that receives a payment under paragraph (1) shall, to the extent possible, procure
			 systems described in subparagraph (B) of that paragraph such that
			 emission levels
			 resulting from reasonable use of adjacent spectrum will not impair the
			 functioning of the systems, consistent with any applicable radio receiver
			 performance criteria and international obligations.(3)Annual reportEach year, the Director shall submit to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives a report that—(A)describes each payment that the Director made to a Federal entity under this subsection during the
			 preceding year; and(B)details
			 how each Federal entity used each payment described in subparagraph (A).7.Expediting routine secondary market transactionsSection 310 of the Communications Act of 1934 (47 U.S.C. 310) is amended by striking subsection (d)
			 and inserting the following:(d)Assignment and transfer of construction permit or station license(1)In general(A)Application requiredNo construction permit or station license, or any rights thereunder, shall be transferred,
			 assigned, or disposed of in any manner, voluntarily or involuntarily,
			 directly or indirectly, or by transfer of control of any corporation
			 holding such permit or license, to any person except upon application to
			 the Commission and upon finding by the Commission that the public
			 interest, convenience, and necessity will be served thereby.(B)Action upon applicationAny application under subparagraph (A) shall be disposed of as if the proposed transferee or
			 assignee
			 were making application under section 308 for the permit or license in
			 question; but in acting thereon the Commission may not consider whether
			 the public interest, convenience, and necessity might be served by the
			 transfer, assignment, or disposal of the permit or license to a person
			 other than the proposed transferee or assignee.(2)PresumptionAn application to the Commission under paragraph (1) shall be deemed to be in the public interest,
			 convenient, and necessary, and shall be granted not later than 90 days
			 after the date on which the 
			 Commission issues a public notice of the application, unless the
			 Commission
			 acts to deny the application, if the application—(A)does not involve an entity described in subsection (b);(B)does not require premerger notification and waiting period under section 7a of the Clayton Act (15
			 U.S.C. 18a); and(C)is not a covered transaction under section 721 of the Defense Production Act of 1950 (50 U.S.C.
			 App. 2170)..8.Analysis of spectrum requirementsSection 104(d) of the National Telecommunications and Information Administration Organization Act
			 (47 U.S.C. 903(d)) is amended—(1)in paragraph (1)—(A)by striking In assigning and inserting the following:(A)In generalIn assigning; and(B)by adding at the end the following:(B)Required analysisBefore the Secretary may assign frequencies for mobile radio services and other radio
			 services, and subject to subparagraph (C), each Federal agency seeking a
			 new or modified frequency assignment for a mobile service or other radio
			 service shall submit to the Secretary and the Director of the Office of
			 Management and Budget (referred to in this paragraph as the Director) a report analyzing—(i)whether the Federal agency may use commercial services for the operation of the service rather than
			 obtain a new or modified frequency assignment consistent with national
			 security, public safety and overall ability to reliably perform the
			 Federal mission, including an explicit
			 consideration of the cost of contracting for the commercial service
			 against the
			 cost of the agency operating on the new or modified frequency assignment;(ii)whether the proposed spectrum requirements of the Federal agency could—(I)use an existing or planned
			 service operated by the Federal agency or another Federal agency; or(II)share
			 a frequency allocation with an existing Federal agency, including the use
			 of dynamic and opportunistic spectrum sharing;(iii)whether the Federal agency could—(I)use unlicensed spectrum; or(II)lease capacity from commercial providers;(iv)if the Federal agency cannot use a commercial or other Federal service, how much spectrum the
			 Federal agency needs to operate the service;(v)whether the service requires a frequency assignment below 3 gigahertz; and(vi)whether, once the allocation is made, the Federal agency may share the spectrum with non-Federal
			 users.(C)Review of analysis(i)In generalThe Secretary, in consultation with the Director and any
			 Federal agency that the Secretary may
			 determine
			 appropriate, shall determine whether to grant a request of a Federal
			 agency for a new or modified frequency assignment for a mobile service or
			 other radio
			 service.(ii)Alteration of allocationIf the
			 Secretary determines that a request described in clause (i) is better met
			 through sharing
			 frequencies or systems with another Federal agency, the Secretary, in
			 consultation
			 with the Director, the requesting Federal agency, the
			 Federal agency with
			 whom the requesting Federal agency will share systems or allocation, and
			 any other
			 Federal agency that the Secretary may
			 determine appropriate, shall alter the previously granted allocation
			 accordingly.(D)Budget and procurement processes(i)In generalA Federal agency shall include spectrum efficiency when considering procurement of
			 spectrum-dependent
			 systems and hardware, as a technical requirement, an evaluation criterion
			 for award, or both.(ii)Spectrum efficiency guidelinesThe NTIA and the Director shall develop and incorporate
			 spectrum efficiency guidelines
			 into
			 budget and procurement processes.(iii)Purpose and content of guidelinesThe  guidelines developed under clause (ii) shall—(I)facilitate, as
			 appropriate, the design and procurement of systems that increase
			 flexibility through means such as multiple-band tuning capabilities and
			 the use of commercial systems; and(II)require, to the
			 extent possible, procurement of Federal systems such that emission levels
			 resulting from reasonable use of adjacent spectrum will not impair the
			 functioning of such systems, consistent with any applicable radio receiver
			 performance criteria and international obligations.(E)Transparency of Federal spectrum allocations(i)Public availabilityAll requests for allocation made under this Act shall be published in the Federal Register.(ii)DatabaseThe NTIA shall maintain a database of all requests for allocation made under this Act that is
			 searchable electronically and available
			 to the public.(iii)Public comment permissibleAt the discretion of the Secretary, the Secretary may seek public comment on any requested
			 allocation.(iv)National security protectedWhere necessary to protect the interests of national security, the Assistant Secretary shall redact
			 a request for allocation made under this Act from the public.; and(2)in paragraph (2), by striking The Secretary and inserting In addition to the circumstances described in paragraph (1)(C), the Secretary.9. Federal spectrum transparency and value(a)Analysis of economic opportunity cost(1)Development of frameworkNot later than 1 year after the date of enactment of this Act, the NTIA, in consultation with the
			 Commission and the Director of the Office of Management and Budget, shall
			 develop a framework for determining the annual economic opportunity cost
			 of each specific Federal spectrum band assigned or otherwise allocated for
			 use by Federal entities.(2)ScopeThe framework developed under paragraph (1) shall cover all	federally allocated spectrum bands
			 between 150 megahertz and 6000 megahertz, inclusive.(3)GoalsThe goals of the framework developed under paragraph (1) are—(A)to provide Federal entities with a sustained long-term signal of spectrum value to inform the
			 spectrum management decisions of such
			 entities; and(B)to provide the public with increased transparency about how Federal		entities
			 use a scarce physical resource.(4)RequirementsThe framework developed under paragraph (1) shall—(A)define the term opportunity cost as the value of the spectrum, in	dollar terms, as if such spectrum were to
			 be reallocated on a licensed basis  to the	highest
			 commercial alternative use that currently does not have access to that    
				      spectrum;(B)be updated, on an annual basis, to take into account observed market	valuations
			 from spectrum auctions, secondary spectrum trading, and other market	   
					   indicators of spectrum value;(C)determine the opportunity costs borne by each Federal entity for each	spectrum
			 band that is entirely under the control of a single agency; and(D)determine the opportunity costs for spectrum assigned or otherwise allocated
			 to Federal entities for both primary use and secondary use.(b)Report on opportunity costsEach Federal entity that has been assigned or otherwise allocated use of a Federal spectrum band
			 shall report, as an off-budget item, the opportunity cost borne by the
			 entity for each spectrum band the entity uses—(1)in the budget of the entity to be included in the budget of the United States	Government
			 submitted by the President under section 1105 of title 31, United States  
			   Code; and(2)in the annual financial statement of the Federal entity required to be filed under section     
			 3515 of title 31, United States Code.(c)Spectrum value analysisNot later than 5 years after the date of enactment of this Act, and every 5 years thereafter,
			 each Federal entity that has been assigned or otherwise allocated use of a
			 Federal spectrum band, or otherwise utilizes such spectrum, shall engage
			 in an analysis comparing the opportunity cost of that spectrum, as such
			 cost is determined by the framework developed by the NTIA under subsection
			 (a), to the projected costs of the entity relocating to other government
			 spectrum holdings, co-locating with other government agencies, leasing
			 other non-Federal spectrum, or contracting out for its spectrum
			 activities.(d)Spectrum technology study(1)In generalNot later than 18 months after the date of enactment of this Act, and every 5 years thereafter,
			 the Chief Technology Officer, in consultation with the Assistant Secretary
			 of Commerce for Communications and Information and the Comptroller General
			 of the United States, shall examine the
			 technologies and equipment used by Federal entities operating on Federal
			 spectrum allocations and determine if such technologies and equipment are
			 the most spectrum-efficient available.(2)Certain determinations madeIf the results of any study required under paragraph (1) determine that the technologies and
			 equipment of Federal entities operating on Federal spectrum allocations
			 are not the most spectrum-efficient available, the Comptroller General
			 shall determine—(A)what the costs would be to upgrade such systems to more up-to-date and readily available systems;(B)what benefits would be gained from upgrading, particularly any cost savings or increases in
			 spectrum utilization efficiency; and(C)if there are any possible problems with upgrading to more up-to-date systems.(e)Spectrum opportunity cost and framework study(1)In generalThe Comptroller General of the United States, in consultation with the NTIA, shall—(A)conduct a review of the framework  developed under subsection (a);(B)conduct a review of the reports required under subsection (b) and the processes that Federal
			 entities use to
			 evaluate the opportunity cost borne for each spectrum band the Federal
			 entities use; and(C)make recommendations on how to improve such framework and reporting.(2)ReportNot later than 2  years after the date of enactment of this Act, and every 2 years thereafter, the
			 Comptroller General of
			 the United States shall submit to the appropriate committees in Congress a
			 report on the review and recommendations required under paragraph (1).
